PER CURIAM
In this appeal, appellant seeks reversal of an order committing her for a period not to exceed 180 days. ORS 426.130. She contends, in her first assignment of error, that the trial court plainly erred when it failed to inform her of her right to subpoena witnesses as required by ORS 426.100(l)(d). The state concedes the error, and we agree that that failure constitutes plain error. See State v. M. L. R., 256 Or App 566, 570-71, 303 P3d 954 (2013) (failure to inform a person of the right to subpoena witnesses constitutes plain error warranting reversal). We further conclude, for the reasons articulated inM L. R., that it is appropriate to exercise our discretion to correct the error. Accordingly, we need not address appellant’s second assignment of error, in which she contends that the evidence in the record is insufficient to support an order of involuntary commitment.
Reversed.